DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, as now amended recites the limitation "an assembly comprising an actuation tool for actuating a corrector push-button in a watch" in lines 1-3, rendering the claim indefinite, since it is unclear if a watch is a part of the assembly claimed.  A watch is not positively recite, e.g., “…a watch; an actuation tool…”, and the limitations recited for the watch only describes an intended workpiece, creating undue ambiguity.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercea et al. (2014/0168175 “Mercea”).

    PNG
    media_image1.png
    298
    305
    media_image1.png
    Greyscale
 Mercea discloses all of the limitations of claim 1, i.e., a tool arranged to actuate a corrector push-button fitted in a small portable object capable of, wherein this actuation tool comprises a body 102 which extends between a rear end proximal end which defines a gripping zone of the actuation tool and a front end tip 112 which defines an actuation zone of the actuation tool, wherein at least the front end 112 of the actuation tool is magnetized capable of actuating a portable object meeting the narrative/functional language of wherein the portable object comprises a middle inside which the corrector push- button is arranged, wherein at least one component of the corrector push-button or a zone of the middle immediately surrounding the corrector push-button is made of a magnetic material such as a ferromagnetic material, such that, when the actuation tool is moved towards the portable object, the actuation tool will come spontaneously into contact with the corrector push-button under the effect of the magnetic attraction force exerted thereon by the corrector push-button or the at least one zone of the middle.
Regarding claim 2, Mercea meets the limitations, i.e., bar magnet 302, Fig. 3.
Regarding claim 5, Mercea meets the limitations, i.e., an assembly 100 comprising the actuation tool 102 and device 110.

Claims 6-13 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg (2007/0171205).

    PNG
    media_image2.png
    321
    336
    media_image2.png
    Greyscale
 Steinberg discloses all of the limitations of claim 6, as best understood, i.e., an assembly comprising a tool 26 for actuating a corrector push- button key fitted in a watch, e.g., PDA but capable of actuating a watch, wherein this actuation tool 26 comprises a body Fig. 1 which extends between a rear end proximal end which defines a gripping zone of the actuation tool and a front end tip which defines an actuation zone of the actuation tool, wherein at least the front end 28 of the actuation tool is made of 10a ferromagnetic material [0035], wherein the watch comprises a middle e.g. embodiment of Fig. 13 in an opening 80 whereof is arranged a corrector push-button 49a-c for corresponding keys, t the corrector push-button including a socket, a control rod that is movable within the socket, and a spring that is compressed when the control rod is pressed into the socket narrative language describing a workpiece that the tool is at least capable of actuating wherein at least one component of the corrector push-button or at least one portion of the middle immediately surrounding the corrector push-button is made of a magnetized material last line [0061].
Regarding claims 7-12, Steinberg meets the limitations, as best understood, i.e., at least capable of actuating a watch that comprises the recited features. 
Regarding claim 13, Steinberg meets the limitations, i.e., bar magnet 28. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 14 are finally rejected under 35 U.S.C. 103 as being unpatentable over either Mercea or Steinberg in view of Fullerton et al. (9,588,599 “Fullerton”).
Either Mercea or Steinberg meets all of the limitations of claims 3 and 14, respectively, as described above, except for the body of the actuation tool to be made of a magnetic material.

    PNG
    media_image3.png
    236
    433
    media_image3.png
    Greyscale
 Fullerton teaches a magnetic head stylus in which the head itself may be made of a magnetic material or a magnet 126 may be provided in the head 03:21-23. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of either Mercea or Steinberg by providing a stylus with a magnetic body as an alternative embodiment to a stylus having a magnet in the body as taught by Fullerton.

Allowable Subject Matter
Claims 6-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive. 
Applicant argues that prior art applied, Mercea, does not disclose or suggest the stylus is a mechanical actuating tool and the magnetic field generators are push-buttons. This not found persuasive. The tool of Mercea is a stylus to actuate a workpiece, which defines a mechanical actuating tool. The argument regarding the magnetic field generators is not persuasive, since the recitation is narrative and is directed to a workpiece that is not part of the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., magnetic field generators) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
An attempt to reach the applicant to discuss placing the application in condition for allowance with allowable claims 6-17, was not successful. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 15, 2021							Primary Examiner, Art Unit 3723